DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
1.	Claims 1-24 are presented for examination.
Allowable Subject Matter
2. 	Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The allowability of the independent claims 1 and 23-24 resides, at least in part, in that closest prior art of Raghavachari (US 2012/0078424) discloses detect input variables, the input variables including non-controllable variables and system controllable variables ([0026], primary variable and secondary variable),  the non-controllable variables including output demand ([0025], [0067]-[0069], demand are dependent on a variety of influences including human factors, equipment, and building dimensions. The energy management device 101, reduction in power consumption), the system controllable variables include a speed of at least one of the variably controllable motors and at least one optimizable input variable, the at least one optimizable input variable including power consumed ([0035], [0067], If a variable frequency drive is used for the pump motor control, instead of a throttling valve at the discharge, enormous amount of pumping energy can be saved.  The power consumed by a pump is dramatically reduced for relatively modest reductions in the rotational speed of the pump motor.  Pump power is proportional to the cube of the rotational speed of the pump.  So, for example, a one-third reduction in pump rotational speed provides a 70% reduction in power consumed), detect the system variables ([0039], [0074]-[0075], pressure sensors for the supply and return lines for the cooling coils of any of the air handling units flow rate sensor 282), update a model  (Fig. 6, element 605) with respect to the at least one optimizable input variable based on the detected ([0079], sensed by various sensors) input variables and the detected system variables by applying a model adjustment to the model, the updated model providing, based on established relationships between variables, prediction of use of the input variables in all possible operation points or paths of the system variables which achieve an output setpoint ([0012], [0058], [0107], Step 604 is for gathering input data from one or more sensors that measure one or more variables in the central cooling system.  Step 605 is for calculating one or more output control signals for improving energy efficiency of one or more of the cooling system components, in which said calculating is performed by one or more processing elements performing computer-executable instructions, and is based on two or more of: the equipment data, the configuration data, the efficiency information, and the input data.  Step 606 is for providing the output control signals to one or more of the cooling system components), and operate, based on one or more of the detected input variables and the detected system variables, the one or more operable elements in accordance with the updated model to provide an optimal operation point or path of the system variables which achieves the output setpoint and which optimizes consumption of the at least one optimizable input variable ([0067], [0084], Input block 2 is a set of analog and/or digital inputs which may receive and process various real time analog inputs such as the pressure, temperature, flow, humidity readings from the field, rotational speeds of one or more variable frequency drives, and other potentially measured variables, as part of receiving sensor inputs for making calculations for control signal outputs); however, the prior art does not disclose or suggest, alone or in combination, one or more operable elements resulting in output variables, at least one of the operable elements including a respective variably controllable motor, wherein there is more than one operation point or path of system variables of the operable system that can provide a given output setpoint, wherein at least one system variable at an operation point or path restricts operation of another system variable at the operation point or path, and wherein for iterations of the control loop said updating of the model is based on said 25operating of the one or more operable elements during the control loop; in combination with the other elements and features of the claimed invention.
As claims 2-22 are directly or indirectly dependent on claim 1, those claims are also allowable at least by virtue of their dependency.
The terminal disclaimer filed on 08/31/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,948,882, US patent 10,429,802 and US Patent 9,823,627 have been reviewed and is accepted.  The terminal disclaimer has been recorded.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation Pertinent prior art
3.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sabe et al. (US 2006/0195409) discloses a goal state setting unit for setting a goal state in the behavior, a planner for planning a behavior sequence from a current state to the goal state set by the goal state setting unit based on a prediction of the predictor, and a controller for controlling the behavior in the behavior sequence planned by the planning unit and learning an input and output relationship in the behavior.
Francone et al. (US 5,946,673) discloses the programs are created and altered by a program in a higher-level language such as "C" which is not directly executable, but requires translation into executable machine code through compilation, interpretation, translation, etc. 
Baht et al. (US 5,640,491) discloses control system having four major components: a target optimizer, a path optimizer, a neural network adaptation controller and a neural network. In the target optimizer, the controlled variables are optimized to provide the most economically desirable outputs, subject to operating constraints. Various manipulated variable and disturbance values are provided for modeling purposes. The neural network receives as inputs a plurality of settings for each manipulated and disturbance variable. 
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217 - 9197.
/KIDEST BAHTA/Primary Examiner, Art Unit 2119